CaSe: 3219-Cr-OOO75-WHR DOC #Z 12 Filed: 04/25/19 Page: 1 Of 7 PAGE|D #Z 61

 

UNITED STATES DlSTRICT COURT 73
FOR THE SOUTHERN DISTRICT OF OHIO l `
WESTERN DIVISION AT DAYTON

  

UNITED sTATEs oF AME:RICA, : ease N@. 32 1 ‘*i§ er 'Z?' §§ ”°1*

Plainti£f, I N D l C T M E N T WALTER H. R|CE

 

2 13 U.S.C.
V. 2 21 U.S.C.
: 21 U.S.C.
l. MARCO VILLA 2 FORFEITURE
a/k/a Diablo '

22(@)(1)
41(&)(1)
46

wow)wu
OOUJ\O

2. JIMMY FLORES

Defendants.

The Grand Jury charges:

COUNT ONE
[21 U.S.C. §§ 846 and 84l(b)(l)(A)]

Between in or around April 2019 and on or about April lO,
2019, in the Southern District of Onio, defendants MARCO VILLA,
JIMMY FLORES, and others known and unknown to the Grand Jury
knowingly and intentionally conspired to possess with intent to
distribute and to distribute 400 grams or more of a mixture or
Substance Containing a detectable amount of fentanyl, also known

as N-phenyl~N-[l-(Z-phenylethyl)-é~piperidinyl], a Schedule ll

Page 1 of 7

CaSe: 3219-Cr-OOO75-WHR DOC #Z 12 Filed: 04/25/19 Page: 2 Of 7 PAGE|D #Z 62

controlled substance, in violation of Title 21, United States
Code, Section 841(a)(l).
ln violation of Title 21, United States Code, Sections 846

and SQl(b)(l}(A).

COUNT TWO
[21 U.S.C. §§ Sdl(a)(l} and 841(b)(l)(A)]

On or about April 10, 2019, in the Soutbern District of
Ohio, defendants MARCO VILLA and JIMMY FLORES, aiding and
abetting each other, knowingly and intentionally possessed with
intent to distribute 400 grams or more of a mixture or substance
containing a detectable amount of fentanyl, also known as N-
phenyl-N-[l-(Z-pnenyletbyl)~4»piperidinyl], a Schedule ll
controlled substance.

ln violation of Title 21, United States Code, Sections
841(a)(l) and 841(b)(1)(A), and Title 18, United States Code,

Section 2.

Page 2 of 7

CaSe: 3219-CI’-OOO75-WHR DOC #Z 12 Filed: 04/25/19 Page: 3 Of 7 PAGE|D #Z 63

COUNT THREE
[18 U.S.C. § 922(g}(l)]

On or about April 10, 2019, in the Southern District of
Ohio, defendant MARCO VILLA knowingly possessed firearms in and
affecting interstate and foreign commerce.

Such possession occurred after defendant MARCO VILLA had
been convicted of the following felonies, each of which was
punishable by a term of imprisonment exceeding one year, namely:

a. on or about February 26, 2008, in the Butler County,
Ohio, Court of Common Pleas, of complicity to trafficking in
cocaine, in violation of the Ohio Revised Code;

b. on or about February 26, 2008, in the Butler County,
Ohio, Court of Common Pleas, of trafficking in cocaine, in
violation of the Ohio Revised Code;

In violation of Title 18, United States Code, Section

922<@) <1).

Page 3 of 7

CaSe: 3219-CI’-OOO75-WHR DOC #Z 12 Filed: 04/25/19 Page: 4 Of 7 PAGE|D #Z 64

COUNT FOUR
{18 U.S.C. § 922(g)(l)]

On or about April 10, 2019, in the Southern District of
Ohio, defendant JIMMY FLORES knowingly possessed firearms in and
affecting interstate and foreign commerce.

Such possession occurred after defendant JIMMY FLORES had
been convicted of the following felonies, each of which was
punishable by a term of imprisonment exceeding one year, namely:

a. on or about October 9, 2006, in the Wood County, Ohio,
Court of Common Pleas, of arson, in violation of the Ohio
Revised Code;

b. on or about June 17, 2010, in the Wood County, Ohio,
Court of Common Pleas, of felonious assault, in violation of the
Ohio Revised Code.

In violation of Title 18, United States Code, Section

922(g)(l).

Page 4 of 7

CaSe: 3219-CI’-OOO75-WHR DOC #Z 12 Filed: 04/25/19 Page: 5 Of 7 PAGE|D #Z 65

FORFEITURE ALLEGATION 1

Upon conviction of Count One and/or Count Two of this
Indictment, defendants MARCO VILLA and JIMMY FLORES shall
forfeit to the United States, pursuant to 21 U.S.C. § 853(a),
(l} any property constituting, or derived from, any proceeds
obtained, directly or indirectly, as a result of such
violation(s), and (2) any property used, or intended to be used,
in any manner or part, to commit, or to facilitate the

commission of, such violation(s), including but not limited to:

a. Glock 26 Pistol, Serial No. TFUS77;
b. S&W M&P 9mm Pistol, Serial No. DXL3713;
c. Glock 30 Pistol, Serial No. XRKBQB;

d. sadicai AR Pist@i, serial No. RD263352013; ana
e. $1,970.00 U.S. Currency seized from Marco Villa on or
about April 10, 2019.
FORFEITURE ALLEGATION 2

Upon conviction of Count Three of this lndictment,
defendant MARCO VILLA shall forfeit to the United States,
pursuant to 18 U.S.C. § 924(d)(l) and 28 U.S.C. § 2461(c), any
firearm and ammunition, involved in or used in such violation,
including but not limited to, the firearms listed in Forfeiture

Allegation l.

Page 5 of 7

CaSe: 3219-CI’-OOO75-WHR DOC #Z 12 Filed: 04/25/19 Page: 6 Of 7 PAGE|D #Z 66

FORFEITURE ALLEGATION 3

 

Upon conviction of Count Four of this lndictment, defendant
JIMMY FLORES shall forfeit to the United States, pursuant to 18
U.S.C. § 924(d)(l) and 28 U.S.C. § 266l(c), any firearm and
ammunition, involved in or used in such violation, including but
not limited to, the firearms listed in Forfeiture Allegation l.

SUBSTITUTE ASSETS

 

If any of the property described above, as a result of any
act or omission of the defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a

third party;

c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot

be divided without difficulty,

Page 6 of 7

CaSe: 3219-CI’-OOO75-WHR DOC #Z 12 Filed: 04/25/19 Page: 7 Of 7 PAGE|D #Z 67

it is the intent of the United States, pursuant to 21 U.S.C.
§ 853(p) or as incorporated by 28 U.S.C. § 246l(c), to seek
forfeiture of any other property of the defendants, up to the

value of the property described above.

A TRUE BILL

S/

For/eperson

 

BENJAMIN C. GLASSMAN
United States Attorney

Q~»C,XZ)/@\r

BRENT G. TABACCH:
Assistant United States Attorney

Page 7 of 7

